UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-                                             ORDER

MICHAEL KELLERMAN,                                             18 Cr. 723 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant, previously

scheduled for April 6, 2020, will take place on May 5, 2020 at 4:00 p.m. Any submissions on

behalf of the Defendant are now due on April 10, 2020, and any submission by the Government

is due on April 24, 2020.

Dated: New York, New York
       March  572020
                                           SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge
